DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed April 3, 2019, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the reference citations Nos. 13, 25, and 30 are illegible.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because of the unlabeled rectangular box(es) shown in Figure(s) 3A and 4.  The drawings should be provided with suitable descriptive legends.  See 37 CFR 1.84 (n) and (o).
The drawings are objected to because Figs. 3A-3L utilizes broken lines (for example, the lines adjacent reference character 304 in Fig. 3A) to represent parts that form a part of the invention.
The drawings are objected to because the leader line for reference character “308” in Fig. 3L does not point to any associated structure.
The drawings are objected to because the leader line for reference character “400” in Fig. 4 appears to be pointing towards the chest compression device and not the elevation device.
The drawings are objected to because Fig. 6 contains illegible text and unclear lines.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “326” and “328 in Para. [0065].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “324” has been used to designate both the “handle” in Para. [0065] and the “rod” in Para. [0066].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract fails to mention the system for delivering ventilation.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Para. [0048] recites the abbreviation “ACD” without first introducing for what it stands.
Para. [0048] recites the abbreviation “ITD” without first introducing for what is stands.
Para. [0049] line 16 reads “than that heart/thorax,” but is suggested to read --than that of the heart/thorax-- for grammatical correctness.
Para. [0066] line 7 reads “which causes an angled between,” but is suggested to read --which causes an angle between-- to correct a typographical error.
Para. [0069] line 25 reads “is less that than,” but is suggested to read --is less than-- for grammatical correctness.
Para. [0071] line 4 reads “the cover 336,” but is suggested to read --The cover 336-- to correct a typographical error.
Para. [0079] line 15 reads “attached to the chest electrical,” but is suggested to read --attached to the chest, electrical-- for grammatical correctness.
Para. [0097] line 6 reads “solely or primary,” but is suggested to read --solely or primarily-- for grammatical correctness.
Appropriate correction is required.

Claim Objections
Claims 14 and 19 are objected to because of the following informalities:
Claim 14 line 6 reads “pressure ventilation base on,” but is suggested to read --pressure ventilation based on-- to correct a typographical error.
Claim 19 line 9 reads “elevated position whilst the chest,” but is suggested to read --elevated position while the chest-- to conform to current US practice.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 2, line 3 recites the limitation “a compression phase,” which renders the claim unclear.  It is unclear if this is the same compression phase or a different phrase from that recited in claim 1.
Regarding claim 3, line 2 recites the limitation “a compression phase,” which renders the claim unclear.  It is unclear if this is the same compression phase or a different phrase from that recited in claims 1 or 2.
Regarding claim 5, line 3 recites the limitation “the individual,” which lacks antecedent basis in the claim.
Regarding claim 6, line 2 recites the limitation “the individual,” which lacks antecedent basis in the claim.
Regarding claim 7, line 4 recites the limitation “detecting a decompression phase of the patient’s chest,” which renders the claim unclear.  The Examiner suggests amending the claim to 
Regarding claim 8, line 1 recites the claim depending from claim 6, but appears to depend from claim 7.  For purposes of examination, the claim will be interpreted as depending on claim 7.
Regarding claim 8, line 3 recites the limitation “detecting a compression phase of the patient’s chest,” which renders the claim unclear.  The Examiner suggests amending the claim to read --detecting one compression phase of the compression phases of the patient’s chest-- for numerical agreement.
Regarding claim 9, line 1 recites the claim depending from claim 7, but appears to depend from claim 8.  For purposes of examination, the claim will be interpreted as depending on claim 8.
Regarding claim 9, line 4 recites the limitation “detecting a subsequent decompression phase of the patient’s chest,” which renders the claim unclear.  It is unclear to what the recited decompression phase is subsequent.  The Examiner suggests amending the claim to read --detecting one subsequent decompression phase of the decompression phases of the patient’s chest-- for numerical agreement.
Regarding claim 10, line 1 recites the claim depending from claim 6, but appears to depend from claim 7.  For purposes of examination, the claim will be interpreted as depending on claim 7.
Regarding claim 10
Regarding claim 11, line 1 recites the claim depending from claim 9, but appears to depend from claim 10.  For purposes of examination, the claim will be interpreted as depending on claim 10.
Regarding claim 11, line 2 recites the limitation “the individual,” which lacks antecedent basis in the claim.
Regarding claim 11, the term "about" in line 3 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 12, line 1 recites the claim depending from claim 2, but appears to depend from claim 7.  For purposes of examination, the claim will be interpreted as depending on claim 7.
Regarding claim 13, lines 5-6 recite the limitation “a patient,” which renders the claim unclear.  It is unclear whether this is the same or different patient than that recited earlier in line 5.
Regarding claim 15, line 4 recites the limitation “the compression phase,” which lacks antecedent basis in the claim.
Regarding claim 16
Regarding claim 17, line 6 recites the limitation “an individual,” which renders the claim unclear.  It is unclear if this is intended to refer to the patient recited in claim 13, from which claim 17 depends.
Regarding claim 17, line 9 recites the limitation “greater than that,” which renders the claim unclear.  It is unclear to which the term “that” refers.
Regarding claim 17, line 11 recites the limitation “a level of elevation,” which renders the claim unclear.  It is unclear if this is the same or different level of elevation from that recited in line 8.
Regarding claim 20, line 1 recites the claim depending from claim 13, but appears to depend from claim 19.  For purposes of examination, the claim will be interpreted as depending on claim 19.
Regarding claim 20, line 3 recites the limitation “the additional controller system,” which lacks antecedent basis in the claim.
Any remaining claims are rejected for their dependency on a rejected base claim.

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. § 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of Specifically, in claim 19, from which claim 20 is being interpreted to depend, recites the controller system and the additional controller system as being separate systems.  However, claim 20 recites the controller systems being the same, which improperly broadens the subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, and 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2018/0261128 to Tan et al (herein Tan) in view of US Pat. Pub. 2012/0016179 to Paradis et al (herein Paradis).
Regarding claim 1, Tan discloses a method for ventilating a patient during CPR (device for performing CPR with ventilation, Para. [0103], Fig. 12), the method comprising: 2repeatedly 
However, Paradis teaches a device for synchronizing chest compression and ventilation (Fig. 1) including delivering ventilation during only multiple 5successive decompression phases of the repeated compressions of the patient's chest (“for example, ventilation system 26 may be configured to provide positive pressure ventilations during systole [i.e. compression of the heart] and allow for expiration during diastole [i.e. decompression], or vice versa,” the ventilation system 26 may therefore be configured to supply breathable gas during decompression, Para. [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive pressure ventilation of Tan to be synchronized with chest decompression as taught by Paradis in order to enhance ventilation in the patient’s lungs (Tan Para. [0048]).
Regarding claim 2, the now modified method of Tan (as discussed above in the rejection of claim 1) discloses repeatedly compressing and decompressing a patient’s chest (Tan active compression/decompression) and delivering ventilation (Tan ventilator 1270) during decompression (Paradis breath synchronization).
Tan further discloses the method 2comprising: 3sensing one or both of a compression phase and the decompression phase of the 4repeated compressions of the patient's chest (motion sensor 
Regarding claim 3, the now modified method of Tan (as discussed above in the rejection of claim 2) discloses repeatedly compressing and decompressing a patient’s chest (Tan active compression/decompression) and delivering ventilation (Tan ventilator 1270) during decompression (Paradis breath synchronization).
Tan further discloses wherein 2sensing one or both of a compression phase and the decompression phase of the 3repeated compressions of the patient's chest comprises using at least one of a sensor attached to 4the patient, an airway adjunct attached to the patient, or a compression sensor in a chest 5compression device that is interfaced with the patient (motion sensor 118 may be embedded on the automated CPR system 260 by adhesive pad 230 or may be disposed on the chest of the patient, Paras. [0046] and [0052], Figs. 2B and 3D); and 6a sensed signal from at least one of the sensor, the airway adjunct, or the 7compression sensor triggers the positive pressure ventilation during the decompression phase (sensed data from motion sensor 118 is sent to computing device 160 for feedback and control of the method, Para. [0041]).
Regarding claim 4
Tan further discloses actively decompressing the patient's chest between each compression of the 4patient's chest (active compression and active decompression are applied to the chest of the patient, Para. [0048]).
Regarding claim 7, Tan discloses a method for ventilating a patient during CPR (device for performing CPR with ventilation, Para. [0103], Fig. 12), the method comprising: 2repeatedly compressing the patient's chest resulting in repeating compression and 3decompression phases of the patient's chest (CPR device mechanically applies or mechanically assists active compression/decompression to the patient’s chest, Para. [0047]);4 detecting a decompression phase of the patient’s chest (motion sensor 118 is utilized to detect motion of the chest 140 of the victim 150, including decompression, Para. [0040]); initiating delivery of a positive pressure ventilation to the patient based on the detected decompression phase (CPR may be coordinated with supply of ventilation by ventilation device 1270, Para. [0103]).  Tan does not disclose wherein the positive pressure ventilation is delivered at least primarily during the detected decompression phase.
However, Paradis teaches a device for synchronizing chest compression and ventilation (Fig. 1) including wherein the positive pressure ventilation is delivered at least primarily during the detected decompression phase (“for example, ventilation system 26 may be configured to provide positive pressure ventilations during systole [i.e. compression of the heart] and allow for expiration during diastole [i.e. decompression], or vice versa,” the ventilation system 26 may therefore be configured to supply breathable gas during decompression and not compression, Para. [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive pressure ventilation of 
Regarding claim 8, the now modified method of Tan (as discussed above in the rejection of claim 7) discloses repeatedly compressing and decompressing a patient’s chest (Tan active compression/decompression), detecting decompression phases (Tan motion sensor 118), and delivering ventilation (Tan ventilator 1270) during decompression (Paradis breath synchronization).
Modified Tan further discloses detecting a compression phase of the patient's chest (motion sensor 118 is utilized to detect motion of the chest 140 of the victim 150, including compression); and 4ceasing the delivery of the positive pressure ventilation upon the detection of the 5compression phase (“for example, ventilation system 26 may be configured to provide positive pressure ventilations during systole [i.e. compression of the heart] and allow for expiration during diastole [i.e. decompression], or vice versa,” the ventilation system 26 may therefore be configured to supply breathable gas during decompression and not compression, Para. [0083]).
Regarding claim 9, the now modified method of Tan (as discussed above in the rejection of claim 8) discloses repeatedly compressing and decompressing a patient’s chest (Tan active compression/decompression), detecting decompression phases (Tan motion sensor 118), and delivering ventilation (Tan ventilator 1270) during decompression (Paradis breath synchronization).
Modified Tan further discloses detecting a subsequent decompression phase of the patient's chest (motion sensor 118 is utilized to detect motion of the chest 140 of the victim 150, including decompression); and 4resuming the delivery of the positive pressure ventilation to the 
Regarding claim 12, the now modified method of Tan (as discussed above in the rejection of claim 7) discloses repeatedly compressing and decompressing a patient’s chest (Tan active compression/decompression), detecting decompression phases (Tan motion sensor 118), and delivering ventilation (Tan ventilator 1270) during decompression (Paradis breath synchronization).
Modified Tan further discloses wherein432 the positive pressure ventilation is delivered to the patient only during the 3multiple successive decompression phases (“for example, ventilation system 26 may be configured to provide positive pressure ventilations during systole [i.e. compression of the heart] and allow for expiration during diastole [i.e. decompression], or vice versa,” the ventilation system 26 may therefore be configured to supply breathable gas during decompression and not compression, Para. [0083])
Regarding claim 13, Tan discloses a system for delivering split-phase positive pressure ventilations for use in 2cardiopulmonary resuscitation (CPR) (device for performing CPR with ventilation, Para. [0103], Fig. 12), comprising: 3a positive pressure delivery device (ventilation device 1270, Fig. 12);  4at least one sensor that is configured to: 5be coupled to one or both of a patient or a device that interacts with a 6patient during CPR (motion sensor 118 may be attached to the patient or on the automated CPR device, Paras. [0046] and [0052], Figs. 2B and 3D); and 7detect a decompression phase of CPR (motion sensor 118 detects motion of the patient to 
However, Paradis teaches a device for synchronizing chest compression and ventilation (Fig. 1) including wherein the controller system being configured to cause 10the positive pressure delivery device to deliver positive pressure ventilation primarily during the 11decompression phase of CPR over at least two decompression cycles (external computing device, which communicates with ventilation device 1270, controls it, “for example, ventilation system 26 may be configured to provide positive pressure ventilations during systole [i.e. compression of the heart] and allow for expiration during diastole [i.e. decompression], or vice versa,” the ventilation system 26 may therefore be configured to supply breathable gas during decompression and not compression, Para. [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive pressure ventilation of Tan to be synchronized with chest decompression as taught by Paradis in order to enhance ventilation in the patient’s lungs (Tan Para. [0048]).
Regarding claim 14, the now modified system of Tan (as discussed above with respect to the rejection of claim 13) discloses a pressure delivery device (Tan ventilation device 1270), at 
Modified Tan further discloses wherein 3the at least one sensor is further configured to detect a compression phase of the 4patient's chest (Tan motion sensor 118 is utilized to detect motion of the chest 140 of the victim 150, including decompression); and 5the controller system is further configured to cease the delivery of the positive 6pressure ventilation base on the detection of the compression phase (Paradis ventilation system 26 may be configured to supply breathable gas during decompression and not compression, Para. [0083]).

Claims 5, 10, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Tan and Paradis, as applied to claims 1, 7, and 13 above, and further in view of US Pat. Pub. 2016/0128899 to Lurie et al (herein Lurie).
Regarding claim 5, the now modified method of Tan (as discussed above in the rejection of claim 1) discloses repeatedly compressing and decompressing a patient’s chest (Tan active compression/decompression) and delivering ventilation (Tan ventilator 1270) during decompression (Paradis breath synchronization).  Tan, as modified above, does not disclose the method further comprising elevating the individual’s heart, shoulders, and head relative to horizontal while repeatedly compressing the patient’s chest.
However, Lurie discloses a method for head up CPR (Fig. 3) including elevating the individual’s heart, shoulders, and head relative to horizontal while repeatedly compressing the patient’s chest (lower and upper supports 308, 310 support the user’s head 302 and thorax 304 at a desired height during CPR, Paras. [0073] and [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Tan to include elevating the patient as taught by Lurie in order to result in lower right-atrial pressures and intracranial pressure while increasing cerebral perfusion pressure, cerebral output, and systolic blood pressure (SBP) compared to CPR administered to an individual in the supine position (Lurie Para. [0004]).
Regarding claim 10, the now modified method of Tan (as discussed above in the rejection of claim 7) discloses repeatedly compressing and decompressing a patient’s chest (Tan active compression/decompression), detecting decompression phases (Tan motion sensor 118), and delivering ventilation (Tan ventilator 1270) during decompression (Paradis breath synchronization). Tan, as modified above, does not disclose the method further comprising elevating the individual’s heart, shoulders, and head relative to horizontal while repeatedly compressing the patient’s chest.
However, Lurie discloses a method for head up CPR (Fig. 3) including elevating the individual’s heart, shoulders, and head relative to horizontal while repeatedly compressing the patient’s chest (lower and upper supports 308, 310 support the user’s head 302 and thorax 304 at a desired height during CPR, Paras. [0073] and [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Tan to include elevating the patient as taught by Lurie in order to result in lower right-atrial pressures and intracranial pressure while increasing cerebral perfusion pressure, cerebral output, and systolic blood pressure (SBP) compared to CPR administered to an individual in the supine position (Lurie Para. [0004]).
Regarding claim 17, the now modified system of Tan (as discussed above with respect to the rejection of claim 13) discloses a pressure delivery device (Tan ventilation device 1270), at least one sensor (motion sensor 118), and a controller system (Tan external computing device 1290) which delivers ventilation during decompression (Paradis breath synchronization).  Tan, as modified above, does not disclose an elevation device comprising: abase; an upper support coupled with the base, wherein the upper support is configured to elevate an individual's heart, shoulders, and head relative to horizontal, the upper support being moveable between a first elevated position and a second elevated position, the second elevated position having a level of elevation relative to the horizontal which is greater than that of the first elevated position; an adjustment mechanism coupled with the upper support that is configured to adjust a level of elevation of the upper support; and a chest compression device for performing chest compressions coupled with one or both of the base and the upper support.
However, Lurie discloses a device for head up CPR (Fig. 3) including an elevation device (device placed under patient, Fig. 3) comprising: a base (see annotated figure below); an upper support coupled with the base (upper support 310 and lower support 308 are attached to the base, Fig. 3 and annotated figure below), wherein the upper support is configured to elevate an individual's heart, shoulders, and head relative to horizontal (supports 308, 310 incline a patient at an elevated position, Para. [0073]), the upper support being moveable between a first elevated position and a second elevated position (device can elevate to at least two positions A and B, Para. [0073], Fig. 3), the second elevated position having a level of elevation relative to the horizontal which is greater than that of the first elevated position (elevated height A is greater than elevated height B); an adjustment mechanism coupled with the upper support that is configured to adjust a level of elevation of the upper support (adjustment mechanism lifts and 

    PNG
    media_image1.png
    474
    1068
    media_image1.png
    Greyscale

Annotated Fig. 3 of Lurie
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Tan to include an elevation device as taught by Lurie in order to result in lower right-atrial pressures and intracranial pressure while increasing cerebral perfusion pressure, cerebral output, and systolic blood pressure (SBP) compared to CPR administered to an individual in the supine position (Lurie Para. [0004]).
Regarding claim 18, the now modified system of Tan (as discussed above with respect to the rejection of claim 17) discloses a pressure delivery device (Tan ventilation device 1270), at 
Tan further comprises wherein the chest compression device is further configured to actively decompress the individual’s chest between each device (CPR device mechanically applies or mechanically assists active compression/decompression to the patient’s chest, Para. [0047]).
Regarding claim 19, the now modified system of Tan (as discussed above with respect to the rejection of claim 17) discloses a pressure delivery device (Tan ventilation device 1270), at least one sensor (motion sensor 118), and a controller system (Tan external computing device 1290) which delivers ventilation during decompression (Paradis breath synchronization).  Tan, as modified above, does not disclose wherein: the elevation device further comprises an additional controller system that is coupled with the adjustment mechanism and the chest compression device, the additional controller system being configured to: actuate the chest compression device for a period of time with the upper support in the first elevated position; subsequently move the upper support from the first elevated position to the second elevated position whilst the chest compression device remains actuated; and actuate the chest compression device with the upper support in the second elevated position.
However, Lurie discloses a device for head up CPR (Fig. 3) including wherein the elevation device further comprises an additional controller system that is coupled with the adjustment mechanism and the chest compression device (one or more controllers may be used to control the CPR performance, adjust the angle of inclination, provide feedback, etc., therefore one controller may be used to control CPR and one may be used to control inclination, Para. [0077]), the additional controller system being configured to: actuate the chest compression 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Tan to include an elevation device as taught by Lurie in order to result in lower right-atrial pressures and intracranial pressure while increasing cerebral perfusion pressure, cerebral output, and systolic blood pressure (SBP) compared to CPR administered to an individual in the supine position (Lurie Para. [0004]).
Regarding claim 20, the now modified system of Tan (as discussed above with respect to the rejection of claim 17) discloses a pressure delivery device (Tan ventilation device 1270), at least one sensor (motion sensor 118), and a controller system (Tan external computing device 1290) which delivers ventilation during decompression (Paradis breath synchronization).
Modified Tan further discloses wherein the controller system and the additional controller system are the same (Lurie the system may be controlled by one or more controllers, therefore, all system functions may be controlled with a single controller, Para. [0077]).

Claims 6 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Tan, Paradis, and Lurie, as applied to claims 5 and 10 above, and further in view of US Pat. Pub. 2019/0008720 to Joshi et al (herein Joshi).

Regarding claim 6, the now modified method of Tan (as discussed above in the rejection of claim 1) discloses repeatedly compressing and decompressing a patient’s chest (Tan active compression/decompression) and delivering ventilation (Tan ventilator 1270) during decompression (Paradis breath synchronization).  Tan, as modified above, does not disclose the elevating the individual's heart, shoulders, and head is performed at a rate of 3between about 0.25°/second and about 40°/minute.
However, Joshi teaches a system/method for adaptive body positioning during chest compressions (Fig. 1) including wherein the elevating the individual's heart, shoulders, and head is performed at a rate of 3between about 0.25°/second and about 40°/minute (elevation is performed at a rate of 1-3°/minute, Para. [0262]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustment mechanism of modified Tan to operate at relatively lower speeds as taught by Joshi in order to avoid a significant period of hemodynamic instability caused by quick tilting (Joshi Para. [0262]).
Regarding claim 11, the now modified method of Tan (as discussed above in the rejection of claim 7) discloses repeatedly compressing and decompressing a patient’s chest (Tan active compression/decompression), detecting decompression phases (Tan motion sensor 118), and delivering ventilation (Tan ventilator 1270) during decompression (Paradis breath synchronization). Tan, as modified above, does not disclose wherein the individual's heart, shoulders, and head are elevated in a controlled manner over a period of time between about 20 seconds and 10 minutes.
However, Joshi teaches a system/method for adaptive body positioning during chest compressions (Fig. 1) including wherein the individual's heart, shoulders, and head are elevated 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustment mechanism of modified Tan to operate at relatively lower speeds as taught by Joshi in order to avoid a significant period of hemodynamic instability caused by quick tilting (Joshi Para. [0262]).

Claims 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Tan and Paradis, as applied to claims 13 above, and further in view of US Pat. Pub. 2008/0255482 to Lurie (herein Lurie ‘482).
Regarding claim 15, the now modified system of Tan (as discussed above with respect to the rejection of claim 13) discloses a pressure delivery device (Tan ventilation device 1270), at least one sensor (motion sensor 118), and a controller system (Tan external computing device 1290) which delivers ventilation during decompression (Paradis breath synchronization).  Tan, as modified above, does not disclose wherein 3the at least one sensor comprises an intrathoracic pressure sensor that is 4configured to detect the compression phase when an intrathoracic pressure of the individual 5exceeds a predetermined threshold.
However, Lurie ‘482 teaches an intrathoracic pressure limiter and CPR device (Fig. 1) including wherein 3the at least one sensor comprises an intrathoracic pressure sensor that is 4configured to detect the compression phase when an intrathoracic pressure of the individual 5exceeds a predetermined threshold (system 100 includes an intrathoracic pressure sensor 102 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Tan to include an intrathoracic pressure sensor as taught by Lurie ‘482 in order to allow monitoring of patient parameters to prevent a corresponding increase in intracranial pressure which can cause brain injuries (Lurie ‘482 Paras. [0010] and [0012]).
Regarding claim 16, the now modified system of Tan (as discussed above with respect to the rejection of claim 15) discloses a pressure delivery device (Tan ventilation device 1270), at least one sensor (motion sensor 118), and a controller system (Tan external computing device 1290) which delivers ventilation during decompression (Paradis breath synchronization).  Tan, as modified above, does not disclose wherein the predetermined threshold is about 10 mmHg.
Lurie ‘482 discloses the claimed invention except for the pressure threshold being 10 mmHg, but discloses a variable threshold of 25 mmHg (Lurie ‘482 Para. [0010]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to reduce the pressure threshold, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and it appears that the pressure threshold of the intrathoracic pressure would perform equally as well at 10 mmHg.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0281897 to Hoffman et al and US 3,965,893 to Ragailler each respectively recite a device that applies compressions to the chest of a patient.
US 7,938,115 to Thompson et al, US 2021/0020068 to Tan et al, US 2016/0317385 to Salcido et al, US 2018/0147378 to Jacquot et al, US 2017/0368280 to Dermel et al, US 2015/0231028 to Belalcazar, US 2016/0338904 to Lurie et al, US 2016/0228326 to Lurie et al, US 2016/0058660 to Lurie et al, US 2012/0330199 to Lurie et al, and US 2012/0203147 to Lurie et al each respectively recite devices that combine ventilation and chest compressions.
US 4,060,079 to Reinhold and US 3,985,126 to Barkalow each respectively recite a device to incline a person’s head/shoulders for CPR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785           

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785